Citation Nr: 1024144	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  04-28 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hypertension.  


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to March 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, wherein the RO awarded service 
connection for hypertension and assigned a 10 percent 
evaluation effective November 17, 2003.

In April 2008, the Veteran testified before the undersigned 
Acting Veterans Law Judge at the RO in Montgomery, Alabama. A 
copy of the transcript has been associated with the claims 
files.

This issue was initially before the Board in April 2009 when 
the Board denied an initial evaluation in excess of 10 
percent for hypertension.  The Veteran's Attorney filed a 
Motion for Reconsideration in June 2009.  The issue was 
returned to the Board in January 2010 and the Board vacated 
the April 2009 decision, as the records were incomplete.  The 
Board then remanded the issue to afford the RO an opportunity 
to review the new evidence.  A supplemental statement of the 
case was issued in March 2010 to the Veteran and his 
attorney.  No additional evidence or argument has been 
submitted.  The case is now ready to be adjudicated.  


FINDING OF FACT

The Veteran's hypertension is manifested by the usage of 
medications.  There is no evidence of diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more.  




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic 
Code 7101 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

In this case, the Veteran received notice of the evidence 
needed to substantiate a service connection claim in March 
2005.  The Veteran's claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted, the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Based on the 
foregoing, no further development is required with respect to 
the duty to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records and afforded the Veteran two VA 
examinations.  The August 2005 examiner indicated that he 
reviewed the records, including the medical records and the 
service treatment records.  The November 2008 VA examiner had 
the opportunity to review the Veteran's case file and 
provided thorough details as to the Veteran's disability.  
The examination reports are adequate for evaluative purposes.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file.  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Therefore, VA has substantially complied with 
the notice and assistance requirements and the Veteran is not 
prejudiced by a decision on the claim at this time.

II.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  The basis of disability evaluations is the ability 
of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10 (2009). 

As previously noted, in September 2005, the RO granted 
service connection for hypertension and assigned a 10 percent 
rating.  Because the Veteran appealed the RO's determination 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2009).

III.  Analysis 

The Veteran asserts that the rating he received for 
hypertension does not accurately reflect its severity.  A 
review of the record shows that an initial rating in excess 
of 10 percent is not warranted.  

The Veteran's disability is currently rated under Diagnostic 
Code 7101, the criteria for diseases of the arteries and 
veins.  38 C.F.R. § 4.104.  Under Diagnostic Code 7101, a 10 
percent rating is assigned if the diastolic pressure is 
predominately 100 or more or; systolic pressure is 
predominantly 160 or more, or; where continuous medication is 
required for control of hypertension in an individual with a 
history of diastolic pressure predominantly 100 or more.  A 
20 percent rating is assigned for diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  A 40 percent rating is warranted 
for diastolic pressure predominantly 120 or more.  A 60 
percent rating is warranted for diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2009).

By way of history, the Veteran had borderline hypertension in 
service.  In 2003, he reported a history of high blood 
pressure.  There were no notations regarding any medications 
the Veteran was taking for his hypertension and no blood 
pressure reading could be obtained due to the Veteran's 
obesity.  

Numerous private and VA outpatient treatment records include 
evidence pertaining to blood pressure readings.  Private 
outpatient treatment records show that in January 2004, the 
Veteran had blood pressure of 134/98.  In June 2004, the 
Veteran had blood pressure of 134/90.  In October 2004, the 
Veteran had blood pressure of 140/98.  

Private outpatient treatment records show that in  February 
2005, the Veteran had blood pressure of 130/88.  In July 
2005, the Veteran had blood pressures of 120/99 in a private 
outpatient treatment records and 185/112 in a VA outpatient 
treatment record. 

The Veteran received a VA examination in August 2005.  The 
examiner noted the Veteran's history and appeared to have 
reviewed his file, but no notation was made to confirm such a 
review took place.  The Veteran had blood pressure of 135/75.  
No medications were noted.  In a September 2005 private 
outpatient treatment record, the Veteran had blood pressure 
of 126/86.  

Private outpatient treatment records show that in July 2006, 
the Veteran had blood pressures of 118/86 of 120/86.  In May 
2007, the Veteran had blood pressure of 136/94.  In July 
2007, the Veteran had blood pressures of 166/114 and 188/126.  
A September 2007 VA outpatient treatment records shows that 
the Veteran had blood pressure of 211/131 and he was 
prescribed Lisinopril and Plendil.  

February 2008 private treatment records show blood pressure 
of 140/94.  VA outpatient treatment records show that in  
April 2008, the Veteran had blood pressure of 172/94 and 
153/95.  In June 2008, he had blood pressures of 107/68 and 
136/92 and the treatment records show his Amlodipine was 
increased and if needed he was to take Lisinopril.  In July 
2008, he had blood pressures of 93/53, 90/50, 107/72, 107/68 
and 128/68 and the examiner noted his hypertension had 
improved.  In August 2008, the Veteran had blood pressure of 
116/70 and the examiner noted again that the Veteran's blood 
pressure had improved.   

The Veteran was afforded a VA examination in November 2008.  
The VA examiner had the opportunity to review the Veteran's 
case file.  The Veteran had blood pressure readings as 
follows: 118/82, 124/84 and 118/84.  

At a hearing before the undersigned, the Veteran reported 
that he takes two different medications for his hypertension 
one of which is Enalapril.

Based on the above evidence, the Board finds that the Veteran 
is not entitled to an initial rating in excess of 10 percent 
for hypertension.  The medical evidence of record shows that 
the Veteran is on continuous medications for control of his 
hypertension.  However, the medical evidence does not show 
that the diastolic pressure is predominately 110 or more or 
that the systolic pressure is predominantly 200 or more.  The 
Board notes the September 2007 reading of 211/131 and the 
July 2005 diastolic reading over 110.  However, by history 
and currently, out of 28 readings only two were above normal 
for a 10 percent rating.  In fact, the Veteran's VA 
outpatient treatment reports and examination reports show 
systolic readings below 160 and diastolic readings below 100.  
There is no evidence that these two higher readings are 
representative of the Veteran's usual blood pressure 
readings, in fact they appear to be aberrations and in no way 
representative of the predominate readings.  Accordingly, an 
initial increased rating is not warranted for the service-
connected hypertension at any time during the pendency of 
this appeal.  See Fenderson, supra; Hart, supra.  The 
preponderance of the evidence is against the claim for an 
initial rating in excess of 10 percent.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence discussed above does not show that the service-
connected hypertension presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the hypertension has required no periods of 
hospitalization since the initiation of this appeal, and is 
not shown by the evidence to present marked interference with 
employment in and of itself.  The medical evidence shows that 
the Veteran's hypertension is controlled on medication and 
the symptoms are normal manifestations of this disease and 
are contemplated in the rating schedule.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted and referral of this case for 
extra-schedular consideration is not in order.

In conclusion, the preponderance of the evidence is against 
the award of an initial rating in excess of 10 percent for 
hypertension, and the claim is denied.  As a preponderance of 
the evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

(Continued on next page)




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for hypertension is denied.  



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


